Citation Nr: 1203465	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a qualifying chronic disability under 38 C.F.R. § 3.317 (2011), claimed as Gulf War Syndrome.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1977 and from October 1978 to September 1974, to include service in the Southwest Asia Theater of Operations from August 29, 1990, to April 14, 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In November 2011, the Veteran testified at a Board hearing at his local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

The claim of entitlement to service connection for PTSD was previously denied on multiple occasions, with the January 2009 determination being the most recent.  Since this January 2009 determination, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f) (2011).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a noncombat Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).  

At his November 2011 Board hearing, the Veteran raised this issue of entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Given the herein grant of his PTSD claim and Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of a TDIU is part-and-parcel of the initial disability evaluation of his PTSD to be assigned by the Agency of Original Jurisdiction (AOJ).  Thus, the Board refers this matter to the AOJ for appropriate development and adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In a November 2011 correspondence and at his November 2011 Board hearing, prior to promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome.

2.  Resolving all reasonable doubt in the Veteran's favor, currently diagnosed PTSD is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal, regarding the Veteran's service connection claim for a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Chronic Disability Claim

A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  In a November 2011 correspondence and at his November 2011 Board hearing, the Veteran stated that he wished to withdraw his service connection claim for a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome.  Thus, no allegations of error of fact or law remain for appellate consideration, as to the aforementioned matter.  As such, this issue is dismissed.

Service Connection Claim for PTSD

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks service connection for PTSD, maintaining that his current acquired psychiatric symptoms are related to his service in the Southwest Asia Theater of Operations, to include a general fear of hostile enemy activity, exposure to casualties and being subject to enemy attack.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, service department records confirm the Veteran's service in the Southwest Asia Theater of Operations from August 29, 1990, to April 14, 1991, and his attachment to K Company, 159th Aviation Brigade.  Although, in a July 2007 response, the United States Army and Joint Services Records Research Center (JSSRC) reported that the relevant unit records could not be located, the Veteran provides an account of experiencing a fear of hostile military activity and such is generally consistent with the circumstances, places and times of his tour of duty in the Southwest Asia Theater of Operations.  Thus, although he had a non-combat military occupational specialty, his unit assignments and locations suggest that the Veteran likely experienced events/circumstances that presented actual or threatened death/serious injury.  What is more the Veteran's account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of in-service stressor(s) is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently corroborated.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any current diagnosis of PTSD.  

VA psychiatric treatment records, respectively dated in January 2003 and February 2004, document the Veteran's account of psychiatric symptoms associated with his service in the Southwest Asia Theater of Operations, to include a fearing for his life and being subject to enemy attack(s).  Based on his account of symptomatology, current examination findings and relevant medical evidence, the respective VA psychologists noted the Veteran's diagnosis of PTSD.  

In a February 2006 statement, a Vet Center mental health care provider reports the Veteran's service related stressors, to include exposure to casualties, being subject to small arms fire and fearing he might die.  Then the mental health care provider indicates the DSM-IV criteria that the Veteran satisfied, based on her examination and regular treatment of his condition.  Ultimately, relying on the aforementioned factors, the Vet Center mental health care provider diagnosed the Veteran with PTSD with depression.  

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressor has been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical evidence of record addressing the determinative matter at hand weighs in favor of the claim.  Specifically, respective VA psychologists documented the Veteran's diagnosis of PTSD at January 2003 and February 2004 VA psychiatric treatments and such diagnosis was based on the Veteran's account of in-service stressors, current examination findings and his relevant medical evidence.  While not explicitly stated, the Board finds that the respective VA psychologists sufficiently convey that the Veteran's diagnosed PTSD is, at least in part, due to his confirmed in-service stressor(s).  Moreover, the provided medical diagnoses and opinions are highly probative, given each reflects the VA psychologists consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Moreover, these records are generally consistent with all other medical evidence of record, to include the February 2006 statement of the Vet Center mental healthcare provider.  Accordingly, the Board finds the most probative medical evidence of record to weigh in favor of the Veteran's claim.  

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD on multiple occasions.  Additionally, the most probative medical evidence of record sufficiently relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD have been met and the claims is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Thus, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

The Board acknowledges that the Veteran has been diagnosed with depression on multiple occasions; however, the competent medical evidence of record indicates this is a manifestation of the now service connected PTSD, as reflected in the February 2006 Vet Center mental health care provider.  Accordingly, the Board need not address this as a separate and distinct claim because the psychiatric manifestations of depression will be considered in the evaluation of the service connected PTSD and to undertake any action to the contrary would constitute improper pyramiding.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  


ORDER

The appeal seeking service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, claimed as Gulf War Syndrome, is dismissed.  

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


